Citation Nr: 0506308	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

The veteran contends that he suffers from post-traumatic 
stress disorder (PTSD), which is related to incidents he 
experienced during his period of military service.  In this 
context, he reports he suffers from PTSD as a result of 
combat and noncombat related experiences.  A preliminary 
review of the record discloses that the veteran has been 
variously diagnosed with psychiatric disorders, to include 
PTSD.

In conjunction with this claim, the veteran underwent VA 
examination in May 2002.  A diagnosis of depressive disorder 
was noted.  The examiner noted that the findings on VA 
examination were not adequate to meet the criteria for a 
diagnosis of PTSD.

VA outpatient treatment records, dated from January 2002 to 
January 2003, document psychiatric assessments of PTSD (e.g., 
January 11 and May 8) and depression.

In this case, the record discloses the veteran had two tours 
of duty in the Republic of Vietnam, to include participation 
in the TET Counteroffensive campaigns.  Service records also 
indicate the veteran is in receipt of the Vietnam Service 
Medal, Vietnam Campaign Medal, Vietnam Cross of Gallantry, 
and Army Commendation Medal.  Service records reference a 
traumatic scar on the right leg attributable to a 1969 
shrapnel wound.  Based on these circumstances, the RO has, in 
this case, accepted this documentation as verification of the 
veteran's combat participation.  

Additionally, the record discloses the veteran submitted a 
PTSD stressor statement in April 2002; however, an attempt 
has not been made to verify the alleged stressful events.  At 
least one, the September 13, 1968, death of a Major General 
in a helicopter, is readily verifiable through the Vietnam 
Veterans Memorial ("the Wall") information.

Applying the above criteria to the facts of this case, the 
Board finds that further development is required.  It must be 
determined whether the veteran currently suffers from PTSD as 
a result of any in-service experiences.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine whether 
he has PTSD.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner's 
attention is invited to the competing 
diagnoses cited above.  The examiner is 
advised that VA concedes the veteran's 
exposure to combat.  If PTSD is diagnosed, 
the examiner should specify which stressor(s) 
was(were) used as the basis for the 
diagnosis.

If a mental disorder other than PTSD is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder is related to service.

2.  If PTSD is diagnosed, the RO should 
consider whether any stressor upon which the 
diagnosis is based has been corroborated by 
credible supporting evidence, 38 C.F.R. 
§ 3.304(f), in the context of conceded 
applicability of 38 U.S.C.A. § 1154(b).  If 
necessary to assist the veteran, a request 
for verification may be sent to the 
appropriate military unit records research 
organization.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for post-traumatic stress 
disorder.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




